Citation Nr: 1010243	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
tumor.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service connected right 
knee disorder.

4.  Entitlement to a disability rating in excess of 10 
percent for service connected residuals of left patella 
fracture.

5.  Entitlement to disability ratings in excess of 10 percent 
prior to June 23, 2003, and in excess of 20 percent from June 
23, 2003, for service connected residuals of right patella 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to June 1983.

These matters come before the Board of Veterans' Appeals 
(Board or BVA) on appeal from April 2004 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The issues of entitlement to service connection for residuals 
of brain tumor and right hip disability, and for increased 
ratings for right and left knee disorders, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Sleep apnea was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSION OF LAW

Service connection for sleep apnea is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Preadjudication notice was sent in September 2003.  The claim 
was readjudicated in a March 2008 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for sleep apnea is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board although 
he failed to report for his hearing.  All known and available 
records relevant to the issue of entitlement to service 
connection for sleep apnea have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
overwhelmingly demonstrates that the Veteran did not have 
sleep apnea during service, and that sleep apnea was not 
shown for approximately two decades following his separation 
from service.  There is no indication that the condition may 
be associated with service or a service-connected disability.  
For these reasons, the Board declines to provide an 
examination or obtain an opinion as to this issue.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim for service connection for sleep apnea 
at this time.

Service Connection- Sleep Apnea

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran apparently contends that he has sleep apnea that 
is related to his period of active service.  The service 
treatment records do not show any complaints or findings 
related to sleep apnea.  The Veteran underwent a sleep study 
in June 2003 that resulted in a diagnosis of sleep apnea.  A 
VA general medical examination report dated in March 2004 
noted a history of sleep apnea.

It is noteworthy that the earliest evidence of sleep apnea 
was in 2003.  Such a long interval between service and the 
initial postservice clinical manifestation of the disability 
for which service connection is sought (approximately 20 
years) is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).

There is medical evidence of a current disability, but no 
medical evidence demonstrating that sleep apnea was present 
in service or is otherwise related to service.  The Veteran 
himself has made no specific contentions related to his sleep 
apnea.  

The Board concludes that the evidence of record weighs 
against a finding of service connection for the Veteran's 
sleep apnea; therefore the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran underwent a surgical resection of a "giant" 
meningioma (brain tumor) in November 2001.  Medical records 
at that time noted he had an 18 month history of headaches 
and also had experienced seizures as a child which apparently 
resolved at age 9.  The service treatment records do not show 
any complaints or findings related to headaches or seizures.  
On a September 2005 VA Form 9, the Veteran reported that the 
VA physician who examined him when the tumor was first 
detected in 2001 stated that it is a slow growing type of 
tumor and given the size of the tumor when discovered, it 
would have taken 30 years to reach that stage.  Given the 
size of the meningioma discovered in 2001, that meningiomas 
are slow growing tumors, and that the Veteran apparently had 
a history of seizures as a child, the Board believes that a 
VA examination with an opinion as to the likely period of 
onset of the Veteran's meningioma is appropriate.  

The Veteran also contends that he has a right hip disability 
that is secondary to his service-connected right knee 
disability.  In addition to service connection based on 
incurrence or aggravation in service, a disability may also 
be service connected if it is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  A claimant is also entitled to service connection 
on a secondary basis when it is shown that a service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
record shows a diagnosis of right hip degenerative joint 
disease, however the Veteran has not been provided with a VA 
examination of his right hip with an opinion as to the likely 
etiology of any current disability.  Such examination is 
necessary.

Finally, the Veteran contends that his service-connected left 
and right knee disabilities have worsened since the most 
recent VA examination in May 2005.  The Board finds that a 
current examination is necessary in order to properly 
evaluate the severity of the left and right knee 
disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to clarify the 
existence and likely etiology of any 
current right hip disorder.  The examiner 
must be provided with the Veteran's claims 
file for review.  After examining the 
Veteran and reviewing the claims file, the 
examiner should provide findings and 
opinions addressing the issues outlined 
below.

Does the Veteran have a chronic right hip 
disorder?  If so:

(1) Is it at least as likely as not that 
any current right hip disorder is 
proximately due to or the result of the 
Veteran's service connected right knee 
disorder?

(2) The examiner should also offer an 
opinion as to whether it is at least as 
likely as not that any current right hip 
disorder has been aggravated by the 
Veteran's right knee disorder.  
"Aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the examiner should indicate, to the 
extent possible, the approximate level of 
severity of the right hip disability 
(i.e., a baseline) before the onset of the 
aggravation. 

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed. 

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left and right knee disabilities.  The 
claims file must be made available to the 
examiner.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.

The examiner should undertake range of 
motion studies for the left and right 
knees, noting the exact measurements for 
flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the left and right knees.  
The examiner should also determine if 
either knee locks and, if so, the 
frequency of the locking.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Schedule the Veteran for an 
appropriate VA examination to address the 
etiology and likely period of onset of his 
meningioma as well as to identify all 
current residuals of the meningioma.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
meningioma had its onset during his period 
of active service.  

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed. 

4.  Then, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If a decision with 
respect to a claim remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


